Title: To James Madison from Rufus King, 29 December 1802 (Abstract)
From: King, Rufus
To: Madison, James


29 December 1802, London. No. 78. “In the Bill that after the holidays will be brought into parliament for the consolidation of the Customs the Duties upon Articles imported from the United States will stand nearly as they do at present, except that it has been purposed to raise the Duty upon Spermaceti Oil coming from any foreign Country, from £22.3.1 to £31.10. I have had one or two Conferences upon this subject with the Department of the Treasury, and am now preparing a Representation upon which their Lordships will decide before the Draught of the Bill is completed. The British Whale fishery produces more Oil than is consumed in the Country, and the proposed augmentation of duty is vindicated by alleging that Spermaceti Oil having of late years considerably risen in price it has become requisite to raise the duty upon it in order that it may be, according to its first intention prohibitory.”
Notes that until recently there has been no discrimination of duties on foreign fish oils, and the duty has operated to exclude brown oil, while spermaceti oil, owing to its superior quality and price, has found a “precarious” market. “Foreign Oils are not only meant to be excluded from the British Market, but the Bounties given to the British Whale Fisheries must likewise secure them a preference in the foreign Markets. My conferences with the Treasury have therefore embraced these two fold Regulations; and tho’ I have not much expectation of any such reduction of the Duties as will allow our Oils, except in extraordinary Cases, to be consumed in Great Britain, I have the satisfaction to inform you that foreign Oils of every sort will hereafter be allowed to be deposited here under similar Regulations to those which regard our Rice and Tobacco: this system will likewise be made to comprehend our Flour, Wheat, and other Species of Corn, as well as some other articles, such as Furs, Lumber &c. of inferior importance. The deposit of the Chief articles of our Exports upon safe and convenient Terms in the Ports of this Country, a System altogether different from that of Importation and Exportation under Duties and Drawbacks, will afford considerable advantage to our Merchants who may through their Correspondents here, distribute at leisure their Cargoes throughout the different markets of the Continent: and if the state of the English Markets admit it, they may, on payment of the Duties, likewise dispose of them for the Consumption of this Country.”

The new regulation of the grain trade also merits attention. “When Wheat is under 50/ the quarter, the duty on Importation will be 24/3 When 50/ and under 54/ the duty will be 2/6 and when 54/ or upwards the duty will be /6d. If the foreigner does not choose to import and pay the duty he may deposit his Wheat in the public Warehouses for exportation or home consumption: in the latter case it will be liable to pay the second rate of Duties, altho’ the price may be 54/ or above, unless the King, by proclamation, permits the same to be … sold on payment of the lowest duty.”
“As yet the Table specifying the countervailing Duties upon Goods imported in american Vessels has not been formed, and is, I understand, delayed for the present to learn Whether it be likely that our discriminating Duties will be repealed. There has been no intimation of an intention to extend the countervailing Duties to the system of Deposits.… You may think it worth Consideration, how far the extension of this plan of depositing instead of importing our productions may have an influence upon the question of the Expediency of the repeal of the discriminating Duties on our side, and the Countervailing Duties on the side of this Country.”
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC 4 pp. Marked “(Duplicate).” In a clerk’s hand. Docketed by Wagner as received with King’s 18 Dec. 1802 dispatch on 5 Mar. Printed in King, Life and Correspondence of Rufus King, 4:194–96, where it is misdated 19 Dec. Minor variations between the copies have not been noted.


